HUGHES, J.
This original action was brought by Cochrel in the Putnam Common Pleas, wherein J. J. Robinson brought an action to partition and quiet title to certain real estate.
James Robinson died in 1911 seized in fee simple of one tract of land and an undivided interest in another; both properties having been purchased by him. The other undivided half interest was owned by Isabelle Robinson, his wife, who acquired the same by purchase. Before the death of the wife and after Robinson’s death, she designated and appointed Leroy Cochrel to stand towards her, in the relation of an heir at law in the event of her death. She died in 1924, and this action was brought by the brothers and sisters of Robinson.
The judgment in the Common Pleas was founded upon undisputed facts, and the case was brought to the Court of Appeals purely to settle a legal question regarding the correct interpretation of statutes. The Court of Appeals held:
1. Where one inherits from a deceased husband or wife, by deed or bequest under 8574
. GC., such person takes absolutely but if such person has no issue, and has not elected to retain it, without disposing of it by will or otherwise, the law steps in and says who shall fall heir thereto.
2. Under 8598 GC, Cochrel would be placed in the same relation to the wife’s undivided one-half interest in the tract number two, as though he were a son born of Isabel in lawful wedlock, and he would inherit that undivided interest in fee simple.
3. Under 8577 GC. the brothers and sisters of James Robinson, would inherit one-half of the property and Isabelle Robinson’s brothers and sisters would inherit the other half.
Attorneys—Harrington & Pierce, Bowling Green, for Cochrel; A. A. Slaybaugh, Leipsic and Earnest M. Botkin, 'Lima, for Robinson.
4. The brothers and sisters of James and Isabel and their legal representatives fall heir to tract one and the undivided half of tract two, under 8577- GC, absolutely, and in this part of the property Cochrel has no interest.